Citation Nr: 9917722	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar, as a residual of a wart removal on the back.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chest pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1972 to September 1974.  He had active duty for training from 
January 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and December 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The October 1996 
rating decision denied service connection for hypertension 
and chest pains, and the December 1996 decision continued a 
noncompensable rating for a residual scar from the removal of 
a wart on the back which had been in effect since March 1993. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim for an increased 
rating.

2.  The veteran's service-connected scar is manifested by a 
small superficial scar over the right scapular that is 
without objective evidence of pain or tenderness, no 
ulceration, and does not cause any functional limitation. 

3.  There is no competent medical evidence linking chest 
pains to the symptoms shown in service.

4.  There is no evidence of hypertension during service or in 
the first post service year.

5.  The veteran has not presented a plausible claim for 
service connection for chest pains or hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar on the 
back as a residual of a wart removal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7805 (1998).  

2.  The appellant has not presented well-grounded claims for 
service connection for hypertension or chest pains, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for a Scar

Preliminary Matters

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
His assertion that his service-connected back scar has 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

Service medical records show that the veteran had a wart 
removed from his back during service.  The wound was sutured 
and healed well without complications.  He was service 
connected for the scar in a September 1993 rating decision.  

In June 1996, the veteran's private physician wrote the VA 
Medical clinic asking the that scar on the veteran's back be 
evaluated.  He wrote that the veteran was complaining that 
the scar was still hurting.

The veteran was afforded a VA compensation and pension 
examination of the scar in August 1996.  He complained of 
right shoulder pain, worse on movement, that had been present 
for 20 years since excision of the wart.  Objective 
examination showed a well healed flat scar 2 cm. on the right 
lower scapula.  

In a March 1998 personal hearing, the veteran testified that 
he had tenderness and pain at the site of the scar.  
Describing how this limited his function, he testified that 
when he was a letter carrier, he could not carry his mail bag 
on his right shoulder because it would press on the scar.  
Currently, he was taking Tylenol for the pain when it flared 
up and was no longer working as a letter carrier.  

In May 1998, the veteran was provided another VA compensation 
and pension examination of the scar on his back.  He 
complained that the scar was sore to the touch, and made it 
uncomfortable to lean back on a chair or for anyone to touch 
it.  Examination showed a scar 2.5 cm. in length and 3.75 cm. 
in width that was soft, slightly raised and below the tip of 
the right scapular.  There was no tenderness during the 
examination, no adherence, and no ulceration.  The scar was 
soft and smooth, not disfiguring and there was no attachment.  
The examiner noted that there was no limitation of function.  
The diagnosis was a small superficial scar over the right 
scapular which did not cause any deformity or functional 
loss.

Analysis

The veteran is currently rated under the Schedule for scars 
based on limitation of function of the part affected.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  Although he 
claimed that his function was limited because he could not 
take anything pressing against the scar when he worked as a 
letter carrier, the recent VA examination concluded that 
there was no limitation of function.  Further he was no 
longer working as a letter carrier, but as a custodian and 
there was no impairment in function noted associated with his 
current occupation.  As such, a noncompensable evaluation is 
appropriate under this diagnostic code.  Higher evaluations 
are possible for scars that are tender and painful on 
objective demonstration; however, there was no objective 
evidence of tenderness during the September 1998 VA 
examination.  38 C.F.R. Part 4, Diagnostic Code 7804.  Nor 
was there evidence of ulceration of the scar, required for a 
compensable evaluation under Diagnostic Code 7803.  
Compensable evaluations are also possible for scars that are 
disfiguring on the face, head or neck, and for certain scars 
resulting from burns; however, these criteria are not shown 
in this case.  38 C.F.R. Part 4, Diagnostic Codes 7800-7802 
(1998).  The preponderance of the evidence is against the 
veteran's claim for an increased rating.

Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II.  Service Connection for Hypertension and Chest Pains.

Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hypertension or chest pains 
during service; (2) whether he has any current hypertension 
or chest pains; and, if so, (3) whether his current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  There is a report of examination at 
entry and at separation.  Both are negative for any 
complaint, treatment or diagnosis of chest pain or 
hypertension.  On enlistment, the veteran's blood pressure 
was 130/78.  He was seen in April 1972 complaining of lower 
back pain, chest pains when breathing deep, and nose bleeds.  
On examination, his pharynx was within normal limits, and his 
heart had normal sinus rhythm with no murmurs or gallops 
noted.  His blood pressure was 120/60.  The impression was 
chest wall pain and nose bleed secondary to upper respiratory 
infection.  There is no other record showing treatment in 
service for heart pain or hypertension.  At separation in 
September 1974, the veteran's blood pressure was 126/82.

The veteran was seen in August 1995 for a complaint of 
atypical chest pain.  In October 1995, he was given a 
treadmill test.  An electrocardiogram showed normal sinus 
rhythm.  The treadmill test was negative for ischemia through 
a moderate to high workload and a peak heart rate of 123 
beats per minute.  His blood pressure response to exercise 
was hypertensive with peak systolic pressure of 250 and peak 
diastolic of 110.  The veteran had isolated premature 
ventricular contractions including a couple in recovery.  The 
test was terminated due to hypertensive response.  

In August 1996, the veteran was provided a VA scars 
examination.  It is significant for a notation that the 
veteran had a history of hypertension for the past four 
years.

A medical statement was received in December 1996 from the 
veteran's private physician, V. Banda, M.D.  He stated that 
the veteran had hypertension and chest pain related to stress 
and anxiety.


Analysis

The veteran's claim for service connection for hypertension 
and chest pains is not well grounded.  With regard to the 
claim for hypertension, there is no evidence of hypertension 
in the service medical records or in the first post service 
year.  There is no post service medical evidence of 
hypertension until 1975, more than 2 decades following his 
release from active service.  Moreover, he indicated that in 
August 1996 he had a four year history of hypertension.  This 
would place the onset in approximately 1992, well after his 
period of active service.  Finally, none of the medical 
evidence relates his hypertension to his active service, but 
to stress and anxiety.  As such the veteran has failed to 
demonstrate the second and third elements of the Caluza test 
as described above.

With regard to his claim for service connection for chest 
pains, there is a single complaint of chest pains during 
service.  This single complaint of chest pains was caused by 
an upper respiratory infection, and was apparently acute and 
transitory and resolved without residuals as it was not noted 
on the separation examination.  The earliest postservice 
evidence of chest pains in the claims file is in 1975, more 
than 2 decades following his release from active service and 
fails to link his postservice complaints to the symptoms 
shown in service, but as with the hypertension, to stress and 
anxiety.  This is too remote to his active service to be 
causally linked.  See 38 C.F.R. § 3.303(b) (1998).  As such, 
the veteran has failed to demonstrate third element of the 
Caluza test, a nexus between his current diagnosis and the 
symptoms shown in service.

The veteran's claims are not well grounded because he has not 
provided competent evidence of the existence of hypertension 
during service, or in the first post service year, or 
evidence that his chest pains now and in service are causally 
related.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303(b), 3.304(d) (1998).  These are the second 
and third elements of a well-grounded claim for service 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1997).  There is no medical 
evidence establishing a link to the veteran's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  
Although the veteran has indicated that his chest pains and 
hypertension were caused by his active service, his 
statements are not competent evidence to establish the 
etiology of his disorders.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not shown to be a physician, the veteran is not competent 
to make a determination that his current disabilities are the 
result of his active service over two decades ago rather than 
the result of an intercurrent cause. See Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for hypertension or chest 
pains.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded, 
they must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps 
v. Brown, 9 Vet. App. 341 (1997).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

An increased rating for a scar, as a residual of a wart 
removal on the back denied.

Because they are not well grounded, the veteran's claims for 
service connection for hypertension and chest pains are 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

